DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
With respect to applicant’s arguments that the claimed invention is unobvious from Miyake et al. (JP2011-241361) (see Remarks filed 12/29/2020 on P5-6), this is not found to be persuasive because Miyake is no longer solely relied upon to teach the instant claims.  Instead, a new reference Furuya et al. (JP 2011-241361) is relied upon to teach the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (JP 2011-241361) in view of Miyake et al. (JP2011-241361).
Regarding claim 1, Furuya discloses an electrolyte membrane comprising a composite membrane (polyethylene microporous membrane [0001]) comprising:
a microporous polyolefin membrane consisting of polyethylene (polyethylene microporous membrane [0001]) and a porosity of 50 to 90% (porosity is 78 to 93% [0016]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.); and
the membrane thickness of the composite membrane is 1 to 20 µm (5 to 50 µm [0017]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Further regarding a limitation in claim 1 reciting “that can be impregnated with a solvent having a surface free energy at 20 °C of 33 mJ/m2 or more, without carrying out a forces loading process under an increased or decreased pressure and without implementing hydrophilization treatment”, the published specification of the instant application discloses blending two or more types of polyethylene has the effect of forming a network structure that accompanies fibrillation upon stretching and increasing the pore generation rate, wherein the polyethylene composition comprises a blend of a high molecular weight polyethylene with a mass-average molecular weight of 900,000 or more and a low molecular weight polyethylene with a mass-average molecular weight of 200,000 to 800,000 and the ratio of the high molecular weight polyethylene in the polyethylene composition is 20-80% by mass ([0055]).  The published specification further discloses a method for producing the microporous polyolefin membrane by preparing a solution containing the polyolefin composition and solvent, melt-kneading the solution, extruding, cooling and solidifying to obtain a gel-like molded product, a step of stretching in at least one direction and a step of extracting and washing the solvent ([0057]).  
Furuya similar discloses blending an appropriate amount of two or more kinds of polyethylene which has the effect of forming a network structure accompanying fibrillation at the time of stretching and increasing the occurrence of pores ([0023]), such as a mixture of high-density polyethylene and ultra-high molecular weight polyethylene, the polyethylene composition containing 10-40% by weight of ultra-high molecular weight polyethylene having a weight average molecular weight of at least 6x105 ([0021]-[0023] and a high-density polyethylene such as GUR X143 manufactured by Ticona which has a weight average molecular weight of 560,000 (for example, see Example 1 which contains a blend of an ultra-high molecular weight polyethylene and a high-density polyethylene having a low molecular weight [0044])).  The prior art further discloses a similar method for producing the polyethylene microporous film by preparing a mixture of a polyethylene composition and a solvent, melt-kneading, extruded from a die and cooled and solidified to obtain a gel-like molded product, stretched in at least one direction, and then drying the solvent ([0024]-[0034]).  Thus, since the polyethylene microporous membrane of Furuya is disclosed to comprise a blend of polyethylene materials and a method for producing the polyethylene microporous membrane (see Furuya [0021]-[0034], [0044]), and therefore is substantially the same as the microporous polyolefin membrane of claim 1, it will, inherently, display recited properties (see MPEP 2112).
Further regarding claim 1, although Furuya further discloses an average pore size on the surface is 10 to 40% and an average pore area on the cross section is 0.05 to 1.0 µm2 ([0011]), the reference does not disclose an average pore diameter of 1 to 1000 nm.
Because Miyake teaches a microporous polyolefin membrane having a pore diameter of 0.03 µm to 5 µm, or particularly preferably 0.05 µm to 1 µm, in view of easily filling the voids of the polyolefin microporous membrane and difficulty to escape ([0040]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the average pore diameter in order to arrive at a desired balance between ease of filling the pores and retention (see MPEP 2144.05).
Further regarding claim 1, although Furuya discloses impregnating the polyethylene microporous membrane with the ion exchange resin ([0013]-[0014], [0018]-[0018]), the reference does not disclose an electrolyte containing a perfluorosulfonic acid polymer having an EW of 250 to 850 loaded into the pores of the microporous polyolefin membrane.
Miyake discloses the polymer electrolyte can fill the pores in the microporous polyolefin membrane which suppresses the dimensional change of the polymer electrolyte ([0039]), wherein the polymer electrolyte includes perfluorocarbon sulfonic acid resin ([0020]) which has an ion exchange capacity of 0.5 - 3.0 milliequivalent/g ([0014]) and the ion exchange capacity (milliequivalent/g) is computed by taking the reciprocal of EW (g/Eq) and increasing 1000 times ([0015]). Thus, Miyake teaches EW in the range of 285 - 2000 g/Eq which overlaps with the claimed range. 
Furuya and Miyake are analogous art because they are concerned with the same field of endeavor, namely polymer membranes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Furuya to fill the pores of the microporous polyolefin membrane with perfluorocarbon sulfonic acid resin because Miyake teaches improved performance and safety by suppressing dimensional change.
	Regarding claim 2, modified Furuya discloses all of the claim limitations as set forth above.  Miyake further discloses the average pore diameter is 5 to 100 nm (void pore size of 0.05 to 1 µm [0040]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 3, modified Furuya discloses all of the claim limitations as set forth above.  Furuya further discloses the porosity is 50 to 78% (porosity is 78 to 93% [0016]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 4, modified Furuya discloses all of the claim limitations as set forth above.  Further regarding a limitation in claim 4 reciting “the microporous polyolefin membrane can be impregnated with a solvent having a surface free energy at 20 °C of 33 to 37 mJ/m2”, the published specification of the instant application discloses blending two or more types of polyethylene has the effect of forming a network structure that accompanies fibrillation upon stretching and increasing the pore generation rate, wherein the polyethylene composition comprises a blend of a high molecular weight polyethylene with a mass-average molecular weight of 900,000 or more and a low molecular weight polyethylene with a mass-average molecular weight of 200,000 to 800,000 and the ratio of the high molecular weight polyethylene in the polyethylene composition is 20-80% by mass ([0055]).  The published specification further discloses a method for producing the microporous polyolefin membrane by preparing a solution containing the polyolefin composition and solvent, melt-kneading the solution, extruding, cooling and solidifying to obtain a gel-like molded product, a step of stretching in at least one direction and a step of extracting and washing the solvent ([0057]).  
Furuya similar discloses blending an appropriate amount of two or more kinds of polyethylene which has the effect of forming a network structure accompanying fibrillation at the time of stretching and increasing the occurrence of pores ([0023]), such as a mixture of high-density polyethylene and ultra-high molecular weight polyethylene, the polyethylene composition containing 10-40% by weight of ultra-high molecular weight polyethylene having a weight average molecular weight of at least 6x105 ([0021]-[0023] and a high-density polyethylene such as GUR X143 manufactured by Ticona which has a weight average molecular weight of 560,000 (for example, see Example 1 which contains a blend of an ultra-high molecular weight polyethylene and a high-density polyethylene having a low molecular weight [0044])).  The prior art further discloses a similar method for producing the polyethylene microporous film by preparing a mixture of a polyethylene composition and a solvent, melt-kneading, extruded from a die and cooled and solidified to obtain a gel-like molded product, stretched in at least one direction, and then drying the solvent ([0024]-[0034]).  Thus, since the polyethylene microporous membrane of Furuya is disclosed to comprise a blend of polyethylene materials and a method for producing the polyethylene microporous membrane (see Furuya [0021]-[0034], [0044]), and therefore is substantially the same as the microporous polyolefin membrane of claim 1, it will, inherently, display recited properties (see MPEP 2112).
Regarding claim 5, modified Furuya discloses all of the claim limitations as set forth above.  Miyake further discloses the electrolyte contains a perfluorosulfonic acid polymer having an EW of 450 to 650 (perfluorocarbon sulfonic acid resin [0020]; ion exchange capacity is 0.5 - 3.0 milliequivalent/g [0014]; ion exchange capacity (milliequivalent/g) is computed by taking the reciprocal of EW (g/Eq) and increasing 1000 times [0015]; Thus, Miyake teaches EW in the range of 285 - 2000 g/Eq which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 6, modified Furuya discloses all of the claim limitations as set forth above.  Furuya further discloses the membrane thickness of the composite membrane is 5 to 12 µm (5 to 50 µm [0017]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 7, modified Furuya discloses all of the claim limitations as set forth above.  Furuya further discloses the electrolyte membrane is used as an electrolyte membrane for a solid polymer fuel cell, electrolysis of water or soda electrolysis (electrolyte membrane for polymer electrolyte fuel cell [0035]).
Regarding claim 8, modified Furuya discloses all of the claim limitations as set forth above.  Modified Furuya further discloses a method of manufacturing the electrolyte membrane of claim 1 (Furuya: manufacturing method [0074]; see rejection of claim 1 above) comprising the following steps:
impregnating a microporous polyolefin membrane consisting of polyethylene (Furuya: impregnating the polyethylene microporous membrane with the ion exchange resin [0013]-[0014], [0018]-[0018]) that has an average pore diameter of 1 to 1000 nm (Miyake: void pore size of 0.05 to 1 µm [0040]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.) and a porosity of 50 to 90% (Furuya: porosity is 78 to 93% [0016]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.) and that can be impregnated with a solvent having a surface free energy at 20 °C of 33 mJ/m2 or more, without carrying out a forced loading process under an increased or decreased pressure and without implementing hydrophilization treatment (see rejection of claim 1 above).
However, Furuya does not further disclose impregnating with a solution comprising an electrolyte including a perfluorosulfonic acid polymer having an EW of 250 to 850 dissolved in a solvent; removing the solvent by drying the microporous polyolefin membrane after the impregnation step; and annealing the microporous polyolefin membrane after the removing step.
Miyake discloses the polymer electrolyte can fill the pores in the microporous polyolefin membrane which suppresses the dimensional change of the polymer electrolyte ([0039]), wherein the polymer electrolyte includes perfluorocarbon sulfonic acid resin ([0020]) which has an ion exchange capacity of 0.5 - 3.0 milliequivalent/g ([0014]) and the ion exchange capacity (milliequivalent/g) is computed by taking the reciprocal of EW (g/Eq) and increasing 1000 times ([0015]). Thus, Miyake teaches EW in the range of 285 - 2000 g/Eq which overlaps with the claimed range.  Miyake further discloses impregnating a porous membrane and then drying ([0075]) and heat treatment during which the crystalline part in the polymer electrolyte membrane and the polymer solid electrolyte part are firmly bonded and as a result the mechanical strength can be stabilized ([0077]).
Furuya and Miyake are analogous art because they are concerned with the same field of endeavor, namely polymer membranes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Furuya to fill the pores of the microporous polyolefin membrane with an electrolyte containing perfluorocarbon sulfonic acid resin, drying and then heat treating because Miyake teaches improved performance and safety by suppressing dimensional change and stabilized mechanical strength.
Regarding claim 9, modified Furuya discloses all of the claim limitations as set forth above.  Furuya further discloses the porosity is 50 to 78% (porosity is 78 to 93% [0016]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
	Regarding claim 10, modified Furuya discloses all of the claim limitations as set forth above.  Furuya further discloses the microporous polyolefin membrane has a Gurley value of 90 seconds/100 cc or less (time required for 100 cc of air to permeate the polyethylene microporous membrane is 10 seconds or less [0018]).
Regarding claim 11, modified Furuya discloses all of the claim limitations as set forth above.  Furuya further discloses the microporous polyolefin membrane has a Gurley value of 90 seconds/100 cc or less (time required for 100 cc of air to permeate the polyethylene microporous membrane is 10 seconds or less [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        4/5/2021